Virgin, J.
The plaintiff seeks to recover a forfeiture provided by stat. 1881, c. 79, § 4. His cause of action is founded on and described in the provisions of two separate and distinct statutes. The offence consists in neglecting certain statutory requirements. The requirements are enumerated and defined in E. S., of 1871, c. 48, § 8 ; while the supplement of the offence, viz : the neglect, together with the forfeiture and the remedy, is prescribed in St. 1881, c. 79, § 4. Neither statute alone creates the offence. The allegations in the declaration, " by force of the statutes,” etc., and " contrary to the form of the statutes,” etc., are literally and technically correct. As the provisions of E. S., c. 48, § 8, have been long since repealed, and none of the penalties therein prescribed were sought to be recovered in this action, we do not consider it our duty to examine the constitutionality of its provisions. Exceptions overruled.
Peters, C. J., Danforth, Emery, Foster and Haskell, JJ., concurred.